Citation Nr: 0429661	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  00-20 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for loss of teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.H.  




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1968 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating determination by 
the Milwaukee, Wisconsin, Regional Office (RO) of the 
Department of Veterans Affairs (VA) on the dental claim; and 
from a November 1997 rating determination on the PTSD claim 
by the St. Petersburg RO.  

In June 2004, the appellant and a friend appeared at a 
hearing held at the St. Petersburg RO before the undersigned 
and testified in support of the present appeal.  A transcript 
of that hearing is of record.  

According to the supplemental statement of the case issued in 
August 2003, the RO reopened the claim seeking service 
connection for PTSD and then denied the reopened claim.  
However, the Board has a legal duty to consider the new and 
material evidence issue regardless of the RO's actions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 
1380 (Fed.Cir. 1996).  Moreover, if the Board finds that new 
and material evidence has not been presented, that is where 
the analysis must end.  Butler v. Brown, 9 Vet. App. 167 
(1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim seeking 
service connection for PTSD.  





FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.  

2.  The appellant did not engage in combat with the enemy.  

3.  Entitlement to service connection for PTSD was previously 
denied by the Board in a decision dated in June 1991; and the 
current attempt to reopen that claim was filed in September 
1997.  

4.  Evidence received since the June 1991 decision is not so 
significant that it must be considered in order to decide the 
merits of the claim seeking service connection for PTSD.  

5.  The loss of teeth at issue occurred many years after 
service and is the result of generalized periodontal disease 
which is unrelated to service or to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

2.  Entitlement to service connection for loss of teeth is 
not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a), 3.381, 3.382 (1997-2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and some of the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629 (August 29, 2001).  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  66 Fed. 
Reg. 45,620, 45,629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received before that date.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letters addressed 
to the appellant by the RO dated April 24, 2001, and June 30, 
2003.  In these letters, the RO specifically informed the 
appellant of the current status of his claims and of the 
evidence already of record in support of those claims, and of 
what the evidence must show in order to support the claims.  
The appellant was also specifically asked to inform the RO of 
any additional evidence or information which he thought would 
support his claims, so that the RO could attempt to obtain 
this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claims and requested to submit such evidence or 
provide the information necessary to enable the RO to obtain 
such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  Furthermore, the undersigned 
specifically told the appellant and his representative at the 
June 2004 hearing what evidence was needed to support both 
claims, and the record was held open for 60 days in order to 
allow the appellant and his representative to obtain and 
submit that evidence.  Therefore, to this extent, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded a VA examination in 
connection with the current service connection claim, and 
extensive VA and private medical records have also been 
obtained.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claims, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations, and that the current 
record as to both issues is fully developed.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini I further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  On reconsideration, the Court again stated that the 
VCAA notice must be provided before an initial unfavorable 
determination.  Id. at 3.  It also provided clarification 
essentially indicating that the failure to provide such 
notice in connection with adjudications prior to the 
enactment of the VCAA was not error and that, in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 10-11.

In this case, the RO initially adjudicated both claims at 
issue in this appeal in 1997, long before the enactment of 
the VCAA.  Subsequently, extensive notification and 
evidentiary development were accomplished in accordance with 
the VCAA, and there is no indication or reason to believe 
that the ultimate decisions of the RO on the merits of either 
claim would have been different had the claims not been 
previously adjudicated.  In sum, the Board is satisfied that 
the RO properly processed the claim following compliance with 
the notice requirements of the VCAA and the implementing 
regulations.  Any remaining procedural errors would 
constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  



II.  Analysis

A.  PTSD claim:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

38 C.F.R. § 3.304(f) was amended, effective March 7, 1997.  
64 Fed. Reg. 32807-32808 (1999).  The amended regulation, 
38 C.F.R. § 3.304(f) (2003), provides:  Service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Subsequent amendments to 
this regulation, effective March 7, 2002, did not change 
these provisions.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

As a preliminary matter, the evidence of record fails to 
corroborate the appellant's contentions that he engaged in 
combat with the enemy while serving in Vietnam from June 1968 
to June 1969.  His military personnel records indicate that 
his principal duties in Vietnam were, first of all, as a 
forklift operator and then later as a supply handler.  He 
received military service medals which confirm his presence 
in Vietnam, but he received no military awards or medals for 
valor or which indicate combat service.  Although he has 
frequently claimed to have seen extensive combat service, he 
has consistently been unable to supply sufficient detailed 
information, such as names, dates, etc., so as to enable VA 
or the service department to confirm any of the combat-
related events which he has described.  Service department 
records, including unit records, indicate that there was only 
one wounded casualty, and no fatalities, in the appellant's 
unit or in other U.S. units in the vicinity during the time 
he was assigned there, which directly contradicts many of the 
appellant's statements concerning the stressful events he 
witnessed in Vietnam.  On the other hand, the appellant 
described his Vietnam service on an official VA examination 
in September 1980 as consisting of "office work" and 
"loading supplies," in a "rear echelon" job.  Likewise, on 
an official psychiatric examination by two medical experts on 
PTSD in March 1989, he effectively disavowed his prior 
statements and denied having witnessed any deaths or serious 
injuries while serving in Vietnam.  

As indicated above, the appellant's inability to show that he 
engaged in combat with the enemy directly affects the 
evidentiary burden which he must meet in order to verify the 
claimed stressor events.  

Service connection for PTSD was previously denied by the 
Board in an appellate decision dated in June 1991.  The 
appellant had been very inconsistent in describing the 
stressor events which allegedly caused his claimed PTSD, and 
the Board's factual findings at that time included one to the 
effect that the appellant's accounts of "stressors" in 
service were unsubstantiated and that diagnoses of PTSD based 
upon such accounts were invalid.  Furthermore, the 
preponderance of the evidence before the Board in June 1991, 
including the report of a comprehensive VA psychiatric 
examination for PTSD in March 1989, indicated that the 
appellant did not have PTSD at that time.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the U. S. Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus and Evans that the credibility of the evidence is to 
be presumed was not altered by the Federal Circuit decision 
in Hodge.

The evidence received since the June 1991 decision by the 
Board includes medical evidence showing additional diagnoses 
of PTSD which continue to be based upon an uncritical 
acceptance of the appellant's unsubstantiated and unverified 
accounts of having seen "a great deal of combat" while 
serving in Vietnam.  See, e.g., the private medical report by 
W.H. Nimmer, Ph.D., dated in June 1988.  As before, the 
appellant has provided no specific information concerning his 
Vietnam experiences so as to enable VA or the service 
department to verify any of his accounts of combat-related or 
other stressors.  Extensive VA outpatient records dating up 
until July 2003, initially reflect a history of PTSD, as 
provided by the appellant; but the more recent of these VA 
medical records reflect only treatments for a depressive 
disorder with associated anxiety unrelated to any events in 
service.  No diagnosis of PTSD based upon a verified stressor 
event is reflected by any of the evidence received since the 
Board's decision in June 1991.    

At the June 2004 hearing, the appellant was, as usual, unable 
to be very specific about the claimed stressor events in 
service, so the undersigned granted the appellant and his 
representative 60 days in which to prepare and submit a 
detailed statement setting forth all of the events which the 
appellant felt were responsible for his claimed PTSD.  No 
response has been received from the appellant.  In the 
absence of a verified stressor event in service, or of 
detailed information to permit an attempt at such 
verification, the Board cannot characterize the new evidence 
received since June 1991 as being so significant that it must 
be considered in order to decide the merits of the claim 
seeking service connection for PTSD.  Accordingly, in the 
absence of such new and material evidence, the claim will not 
be reopened.  

B.  Dental claim:

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  

In October 1969, while serving on active duty, the appellant 
sustained a fracture of the ramus of the left lower jaw which 
was surgically repaired.  Service connection was subsequently 
established for the residuals of this injury, which have been 
noncompensably rated since April 1973.  The appellant now 
contends that, in recent years, he has begun to lose his 
teeth because of this jaw injury in service.  

The service medical records show that, at the time of his 
enlistment in the military in January 1968, the teeth 
numbered 1, 16, 19, 21, 30, and 32 were already missing.  No 
loss of additional teeth in service, or treatments for 
periodontal disease in service, is reflected by the service 
medical records.  

Likewise, the reports of VA medial examinations of the 
appellant in June 1973 and November 1974 are negative for any 
indication of the loss of additional teeth or of periodontal 
disease, the presence of which is first reported on a VA 
examination of the appellant in September 1980.  

On the most recent VA dental examination of the appellant in 
July 2003, it was reported that the left lower mandible was 
fractured in 1969 during an assault on the appellant; that no 
teeth were extracted at the time of the jaw fracture; and 
that some teeth were lost "later," according to the 
appellant.  A the time of this examination, the teeth 
numbered 1, 2, 3, 9, 14, 16, 17, 19, 24, 25, 30, 31, and 32 
were missing, and it was reported that the appellant had poor 
oral hygiene.  He also had advanced periodontal disease with 
tooth mobility in the teeth numbered 4, 5, 6, 7, 8, 10, 11, 
12, 13, 15, 18, 20, 22, 23, 26, 27, 28, and 29.  

All of the appellant's teeth lost since service are 
attributed to the currently diagnosed advanced periodontal 
disease, and not to the jaw fracture in service.  In this 
connection, it is significant that the appellant's loss of 
teeth is not confined to the site of the inservice injury to 
the left lower jaw, but spreads throughout his upper and 
lower jaws to correspond to the spread of periodontal 
disease.  

The appellant testified at the June 2004 hearing that he did 
not begin to lose his teeth until 1974 or 1975, many years 
after service.  He also felt that he did not have poor oral 
hygiene since he brushed his remaining teeth every day.  
However, on this question, the Board must give preference to 
the opinion of the medical professional who examined the 
appellant in July 2003.  

The appellant is mistaken in his belief that the left lower 
jaw injury in service is the cause of his loss of teeth many 
years later.  The true cause of his loss of teeth since 
service is advanced periodontal disease which was not present 
in service or related to service or to any service-connected 
disability.  Accordingly, the claim seeking service 
connection for loss of teeth will be denied.  


ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim seeking service 
connection for PTSD is denied.  

Service connection for loss of teeth is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



